DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed December 22, 2020 is acknowledged and has been entered.  Claim 64 has been canceled.  Claims 61, 62, 66, 67, 70-72, and 76 have been amended.

2.	As before noted, Applicant elected the invention of Group I, claims 66-77, drawn to a method.
	Additionally, Applicant elected the species of the invention in which the linker attaching the first CAR-ID to the unnatural amino acid of the first TID comprises a cyclooxtyne group, the small molecule is a hapten or more particularly FITC, the first TID comprises an antigen binding fragment of an antibody or an scFv derived from an anti-CD19 antibody, and which, when further comprising administering to the subject one or more additional (e.g., a second) CAR-EC switches, the CAR-EC switch comprises a TID comprising an antigen binding fragment of an antibody or an scFv derived from an anti-CD20 antibody.

3.	Claims 61, 62, 66-73, and 75-80 are pending in the application.  Claims 67 and 78-80 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of invention, there being no allowable generic or linking 

4.	Claims 61, 62, 66, 68-73, and 75-77 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 61, 62, 66, 68-73, and 75-77 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely July 7, 2017.

Grounds of Objection and Rejection Withdrawn
6.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed April 24, 2020.

Claim Objections
7.	Claims 62, 72, and 75 are objected to as being drawn in the alternative to the subject matter of a non-elected species of the invention.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	The rejection of claim 76 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, is maintained.
	At page 8 of the amendment filed December 22, 2020 Applicant has traversed the propriety of maintaining this ground of rejection, but remarking only that Applicant does not agree with the reasoning provided by the Office as to the why the claim is indefinite.
	Applicant’s remarks have been carefully considered but claim 76 is indefinite for the following reasons:	
Claim 76 recites, an anti-CD19 antibody having at least one unnatural amino acid at a position selected from: A) (i) serine 202, glycine 68, threonine 109, and combinations thereof on the light chain of the anti-CD19 antibody; (ii) serine 74, alanine 121, lysine 136 and combinations thereof of the heavy chain; or (iii) (a) both heavy chain lysine 136 and light chain serine 202 or (b) both heavy chain serine 74 and light chain glycine 68 […].”   It cannot be ascertained to which anti-CD19 antibody the claim is directed?  Which anti-CD19 antibody is it that comprises a light chain comprising serine at position 202, glycine at position 68, and threonine at position 109?  Which anti-CD19 antibody is it that comprises a heavy chain comprising serine at position 75, alanine at position 121, and lysine at position 136?  Is claim 76 directed to a particular anti-CD19 antibody or any of a plurality of anti-CD19 antibodies found to have one or more of the specified amino acids at the specified positions within the amino acid sequences of the light chain and/or the heavy chain?
It is not every anti-CD19 antibody that comprises a light chain comprising serine at position 202, glycine at position 68, and threonine at position 109 and/or a heavy chain comprising serine at position 75, alanine at position 121, and lysine at position 136.   
If presumably the anti-CD19 antibody is an antibody that is actually described by this application, Applicant is reminded that although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.   
For the reasons indicated above it is submitted that claim 76 cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond 1.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	Claims 61, 62, 66, 68-73, and 75-77 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 8 of the amendment filed December 22, 2020 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims, as presently amended, are drawn to a method of treating a cancer .  According to claim 61 the method comprises administering to a subject a CAR-EC switch and administering a chimeric antigen receptor (CAR)-effector cell (hereinafter “CAR-EC”).  The  CAR-EC switch comprises a CAR-ID comprising FITC and a TID comprising at least an antibody or antigen binding fragment thereof, which binds to a surface molecule on a cancer cell.  Is the cancer to be treated a type of cancer expressing the surface molecule on a cancer cell?  If not it is not understood how the method will be effective to treat the cancer because the CAR-EC will not be targeted to the cancer cells via the CAR-EC switch.  Only if the cancer to be treated comprises cancer cells expressing the surface molecule on a cancer cell, which is recognized by the antibody or antigen binding fragment thereof of which the CAR-ID is comprised, will the CAR-ID bind to the cancer cells to recruit the CAR-EC to the site of the cancer cells by binding to the CAR expressed by the CAR-EC.  
Then, in accordance with claim 68, upon binding of the CAR-EC to the CAR-switch, which is bound to the surface molecule on the target cell, there ensues an induction of “a CAR-EC-mediated immune response that is cytotoxic to the target cell”.  Although it is not clear which cell is the “target cell” since the claimed invention is intended for use in treating a cancer it might be presumed that the target cell is a cancer cell.  If so it is reasonable to question why it is only according to claim 68 that upon the binding of the CAR-EC switch to the cancer cell and the binding of the CAR-EC to the CAR-EC switch that there is induction of a CAR-EC-mediated immune response that is cytotoxic to the cancer cell.  If then, according to claim 61, for example, where this is not necessarily the case, how is it that the method is supposedly effective to treat the cancer?  This is an especially pertinent question in view of the recitation by claim 70 that neither the CAR-EC switch nor the CAR-EC alone has any therapeutic effect.
Here Applicant is again reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  Moreover, the appearance of mere indistinct words in a specification or a claim, even an original claim, does not satisfy the written description requirement, if it does not permit one skilled in the art to immediately 
Turning to the CAR-EC, according to claim 61, it an effector cell comprising a chimeric antigen receptor (CAR), which comprises “an extracellular domain”, which comprises at least an scFv that binds to FITC of which the CAR-ID of the CAR-EC switch is comprised, “a transmembrane domain”, and “an intracellular domain”.  According to the disclosure in paragraph [0295] “[the] transmembrane domain and/or the intracellular domain may comprise at least a portion of a cytoplasmic signaling domain”, but if the intracellular domain, in particular, does not comprise a cytoplasmic signaling domain, it cannot be understood how the CAR should be expected to function to induce the activation and differentiation of a cytotoxic T cell2.  So, must the CAR comprise an intracellular signaling domain or not?  If it does which intracellular signaling domain must be included, if the CAR is to function as expected?  According to the disclosure in paragraph [0295] it might comprise the intracellular signaling domains of CD3, CD28, or 4-1BB, but it need not comprise any one of these domains.  According to the disclosure it might comprise the intracellular domain of any of a number of different proteins (e.g., OX-40, CD2, CD27, PD-1, LFA-1, CD7, LIGHT, NKG2C, and B7-H3) or some portion thereof, but since it is evident that the effector cell need not be a cytotoxic T cell or even a T cell, it seems that it cannot be presumed that any and all such domains are equivalents to one another or will function to transduce a desired signal that will lead to the activation and differentiation of the effector cell such that it will be capable of causing the destruction of the target cell (presumably a cancer cell).  Clearly it is not just any intracellular domain or even any intracellular signaling domain of any given protein that is used to construct the CAR that is expressed by the CAR-EC.  For example, it is presumably not the intracellular signaling domain of Fas because if it were once the CAR-EC switch were to bind to the extracellular domain of the CAR on the surface of the CAR-EC the CAR-EC would most likely be induced to undergo apoptosis (self-destruction).  So, no, it is not likely the CAR should comprise the intracellular signaling domain of Fas; 
These questions are not meant to suggest that this issue might be remedied by amending the claims to recite a limitation requiring the “intracellular signaling domain” to have a functional characteristic, which might be determined by empirical testing, but rather to point out the fact that there is no means by which the skilled artisan could immediately envisage, recognize or distinguish these domains from others.  Even if the “intracellular signaling domain” were to have a particular common function, if members of the genus do not share particularly identifying structural features, which correlate with their function, it would not be possible to immediately envisage, recognize or distinguish those domains from others. 
In further accordance with claim 61, the CAR expressed by the CAR-EC also comprises “a transmembrane domain”, which must presumably span the membrane to connect the intracellular domain and the extracellular domain of the CAR.  While according the specification, one of the exemplary CARs comprises “a CD8 transmembrane domain”, according to claim 61 it need not be3.  Indeed, it seems the CAR might be comprised of any “transmembrane domain”4; but it is thought that it is not 
Here it is noted that no one element of the conventional CAR, typically comprising an extracellular ligand binding domain, a spacer, a transmembrane domain, and an intracellular (cytoplasmic) signaling domain, has been found to be purely structural.  Even the transmembrane domain, which might at once been regarded to have played only a structural role, has been found to impart particular functional properties upon the CAR.  Bridgeman et al. (J. Immunol. 2010 Jun 15; 184 (12): 6938-49) found, for example, that CARs containing the CD3 transmembrane domain can form a complex with the endogenous TCR that may be beneficial for optimal T cell activation, a property that could be abolished by altering the structure of the transmembrane domain by amino acid substitution (see entire document; e.g., the abstract). It is therefore reasonable to question whether a CAR such as that to which claim 1 is directed, which might comprise any given “transmembrane domain” or which need not comprise a spacer or stalk region such as an immunoglobulin hinge domain, will function as it should. 
This position is further supported by the teachings of Hudecek et al. (Clin. Cancer Res. 2013 Jun 15; 19 (12): 3153-64), which describes a study in which different CARs comprising spacers of varying length derived from the extracellular lgG4-Fc spacer domain were compared (see entire document) and in which it was found that CARs with short “hinge-only spacers" were substantially more functional than CARs with relatively longer "hinge-CH2-CH3 spacers” (see entire document; e.g., the abstract).  
Such results suggest that no one element of a conventional CAR can be taken for granted or presumed to function as necessary regardless of its structure; and accordingly since the claims are drawn to a plurality of structurally disparate CARs comprising, for 
At any rate, Applicant is again reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Turning to one more issue before concluding, according to claim 76 the TID comprises either a variant5 of a particular anti-CD19 antibody comprising a heavy chain comprising a serine at position 74, an alanine at position 121, and/or a lysine at position 136 or any of a plurality of anti-CD19 antibodies, which commonly share these particular amino acid residues at these same positions.  If the former, Applicant is reminded although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  So, if the former, and if the claim is directed to a particular anti-CD19 antibody, which comprises a heavy chain comprising a serine at position 74, an alanine at position 121, and a lysine at position 136, which antibody is that?  Claim 76 should be amended to identify the particular antibody by, for example, amending the claim to recite the amino acid sequences of the heavy chain and the light chain thereof.  If the latter, and if the claims are directed to any of a plurality of anti-CD19 antibodies, as opposed to one particular antibody, then it would seem that the claims merely bid the artisan of skill in the art to find an antibody that binds to CD19, which comprises a heavy chain comprising a serine at position 74, an alanine at position 121, and/or a lysine at position 136.  Similarly, in an alternative, the TID comprises either a variant of a particular anti-CD19 antibody comprising a light chain comprising a serine any of a plurality of anti-CD19 antibodies, which commonly share these particular amino acid residues at these same positions.  If the latter it would seem that the claims merely bid the artisan of skill in the art to find an antibody that binds to CD19, which comprises a light chain comprising a serine at position 202, a glycine at position 68, and/or a threonine at position 109.  In either case, inasmuch as according to claim 76 the TID comprises one or more unnatural amino acids in place of these particular amino acids at these positions within the heavy chain or the light chain it is apparent that if one does not know an anti-CD19 antibody having these particular amino acids at the recited positions the claimed invention cannot be practiced.  It is not reasonably expected that any and all anti-CD19 antibodies can be altered as in accordance with claim 76 because anti-CD19 antibodies generally comprise heavy chains and light chains having markedly different primary structures (amino acid sequences), which do not necessarily have the particular amino acids named by the claim at each of the different positions (e.g., a light chain with an amino acid sequence in which the amino acid at position 202 thereof is a serine).  Even so, it is submitted that it cannot be expected that the naturally occurring amino acids at any or all of the recited positions within any given anti-CD19 antibody, even if the naturally occurring amino acid is the one that is required to be at the recited position, are replaced by any given unnatural amino acid without affecting the structure and/or function of the antibody.
So, in summary, it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and 
Lastly, since the claims are not necessarily limited to known anti-CD19 antibodies having the requisite structural features, but rather to such antibodies that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Notably at page 9 Applicant has remarked that the exact nature of the components of the CAR (apart from the extracellular domain thereof) is not essential to the claimed invention, but it not understood how this might ever be thought to be the case since the CAR-EC must function to mediate a CAR-EC mediated immune response that is cytotoxic to the cancer cell if the method is to be effectively used to treat a cancer.  No, contrary to Applicant’s assertion, the nature of the CAR and all of its components are critically important to the use of the claimed invention.
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
Thus, although Applicant’s arguments have been carefully considered, it is 

12.	Claims 61, 62, 66, 68-73, and 75-77 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Beginning at page 20 of the amendment filed February 21, 2020 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan 
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice6), it cannot be practiced without undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify an anti-CD19 having the requisite structural features that might be used in producing the claimed TID; yet, defining a substance by its principal See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991).
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  


14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 61, 62, 68-71, 73, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Tamada et al. (Clin. Cancer Res. 2012 Dec 1; 18 (23): 6436-45) in view of Kim et al. (Bioconjug. Chem. 2012 Sep 19; 23 (9): 1891-901).
	Beginning at page 10 of the amendment filed December 22, 2020 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claims are herein drawn to a method for treating a tumor expressing a tumor antigen in a subject, said method comprising administering to the subject a genetically engineered cytotoxic T cell expressing a chimeric antigen receptor (CAR) that comprises an extracellular domain comprising a single chain Fv (scFv) antigen binding domain 
Tamada et al. teaches a method for treating a tumor expressing a tumor antigen in a subject, said method comprising administering to the subject a genetically engineered cytotoxic T cell expressing a chimeric antigen receptor (CAR) that comprises an extracellular domain comprising a single chain Fv (scFv) antigen binding domain derived from an anti-FITC antibody, which specifically binds to FITC, and a FITC-labeled antibody that specifically binds to the tumor antigen, so as to redirect the cytotoxic T cell to the site of tumor cell expressing the tumor antigen in the subject; see entire document (e.g., page 6439, Figures 1 and 2).  In the absence of the FITC-labeled antibody that specifically binds to the tumor antigen the cytotoxic T cell expressing a chimeric antigen receptor (CAR) that binds FITC is not expected to have substantial therapeutic effect since the T cell will not selectively target the tumor cell.  However in the presence of the FITC-labeled antibody that specifically binds to the tumor antigen the CAR on the surface of the cytotoxic T cell will bind to FITC, which is linked to the antibody that binds to the tumor antigen on the surface of the targeted tumor cell expressing the tumor antigen.  Tamada et al. teaches that this approach is “unlimitedly adaptable to recognize a variety of [tumor associated antigens]” (page 6437) and to illustrate the universality of the approach outlined, Tamada et al. used three different antibodies already in clinical use:  cetuximab, which binds to EGFR, trastuzumab, which binds to HER-2, and rituximab, which binds to CD20 (see, e.g., the abstract).  Tamada et al. discloses that these different antibodies were conjugated with FITC and tested for their ability to bind tumor cells, activate T cells, and induce antitumor effects both in vitro and in vivo (see, e.g., the abstract).  Given the results of the experiments described therein, Tamada et al. concludes their studies highlight the applicability of this “anti-tag CAR technology” to treat patients with different types of cancers” (abstract).
	While Tamada et al. teaches labeling the antibody that specifically binds to the 
	This deficiency is remedied by the teachings of Kim et al.
	Kim et al. teaches a process by which a protein is labeled at a specific site at which a naturally occurring amino acid residue has been replaced by an unnatural amino acid residue with FITC via a linker comprising a cyclooctyne group; see entire document (e.g., the abstract).  
	Although as noted in the above rejection of the claims under 35 U.S.C. § 112(b) it is difficult to construe the claims, which are held to be indefinite for the reasons indicated, here, absent a showing of any unobvious difference, the method suggested by the prior art is deemed indistinguishable from the claimed method.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced the method described by Tamada et al. to treat a tumor expressing a tumor antigen using an antibody that specifically binds to the tumor antigen, which has been labeled using the process described by Kim et al., because doing so would permit the placement of the FITC label and the number of FITC molecules linked to the antibody to be controlled so as to limit any adverse (unpredictable) effects that might otherwise be caused if FITC molecules were randomly linked to any solvent accessible lysine residues using the labeling kit described by Tamada et al.  It follows that one ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to practice the method using a product that has a defined structure, which would be expected to function in a uniform manner in any case.
	With regard to claim 69, although the prior art does not expressly teach that the cytotoxic response is more efficacious than a cytotoxic response induced by the same CAR-EC when combined with a similar CAR-EC switch that differs from the first CAR-EC switch only in that it comprises a CAR-ID attached via random attachment, it is virtually impossible to access whether or not this might be case in any and all cases wherein the 7.  Nevertheless, part of the rationale for choosing to label the antibody that specifically binds to the tumor antigen in the site-specific manner described by Kim et al. is that there is a chance that linkage of FITC molecules to random lysine residues may adversely impact binding or another function of the antibody to diminish its effectiveness or the efficacy of the treatment method as a whole. 
	With regard to claim 71, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced the method described by Tamada et al. to treat a tumor expressing a tumor antigen using a second antibody that specifically binds to a second tumor antigen expressed by the tumor, which has been labeled using the process described by Kim et al.  This is because it was at the time appreciated that treatments that target more than one tumor antigen can be more effective than a treatment targeting a single tumor antigen since, for example, the latter method might inadvertently results in the selection of tumor cells expressing the tumor antigen while promoting the outgrowth of tumor cells not expressing the antigen (or tumor cells that have lost the expression of the antigen).  Thus, targeting more than one tumor antigen minimizes the chance that the tumor will evade treatment by loss of antigen expression.  In addition, it was before the effective filing date of the claimed invention also appreciated that targeting more than one antigen expressed by a tumor could enhance the specificity of the treatment since it often the case that one of the antigens may also be expressed by non-tumor cells.  The point here is that there would have been more than one reason why one ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to have practiced the method, as claimed, to treat cancer. 
	With regard to claim 73, absent a showing of any unobvious difference, it is submitted that it would have been obvious to one ordinarily skilled in the art before the 
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Applicant is reminded that the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. 
In this case, as explained above, although Tamada et al. teaches labeling the antibody that specifically binds to the tumor antigen using a standard FITC-labeling kit, which produces proteins (antibodies) linked to one or more molecules of FITC at the positions of solvent accessible lysine residues, Tamada et al. does not expressly teach site-specific labeling of the antibody with FITC at a position at which a naturally occurring amino acid has been replaced by an unnatural amino acid.  This deficiency is remedied by the teachings of Kim et al.  Kim et al. teaches a process by which a protein is labeled at a specific site at which a naturally occurring amino acid residue has been replaced by an unnatural amino acid residue with FITC via a linker comprising a cyclooctyne group.  Accordingly it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced the method described by Tamada et al. to treat a tumor expressing a tumor antigen using an antibody that specifically binds to the tumor antigen, which has been labeled using the process described by Kim et al., because doing so would permit the placement of the FITC label 
Applicant is reminded that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  
Furthermore, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Notably Applicant previously argued that it was unexpectedly found that the site-specific conjugation of a CAR-ID (FITC) to an unnatural amino acid (pAcF) incorporated into the amino acid sequence of a particular anti-CD19 antibody at position 136 of the heavy chain of the antibody and/or position 202 of the light chain of the antibody yielded a CAR-EC switch that was found to mediate the killing of CD19-expressing target multiple myeloma cells by CAR-ECs expressing second generation CARs comprising extracellular domains comprising anti-FITC scFvs more effectively than a CAR-EC switch conjugated non-site-specifically conjugated to FITC  (i.e., a CAR-EC conjugated in a random manner to FITC).  In response, the rejected claims generally do not recite these characteristics and therefore any assertion that the claimed invention is unexpectedly used with greater efficacy relative to any other method or a method that utilizes a similar method that differs only in that the CAR-ID comprising FITC is attached to the TID comprising an antibody or antigen binding fragment thereof in a non-site-specific manner and/or via a different linkage cannot be given substantive weight.
prima facie case of obviousness on the basis of secondary considerations such as unexpected superiority or synergy must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983). See M.P.E.P. § 716.02(d).
Clearly this is not the case here.
According to M.P.E.P. § 716.02(c), evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and M.P.E.P. § 716.02(d) - § 716.02(e).
There has no such comparison mentioned or described.
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  M.P.E.P. § 716.02(b).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  M.P.E.P. § 716.02(c).  
Here, as explained above, with regard to claim 69, although the prior art does not expressly teach that the cytotoxic response is more efficacious than a cytotoxic response induced by the same CAR-EC when combined with a similar CAR-EC switch that differs from the first CAR-EC switch only in that it comprises a CAR-ID attached via random attachment, it is virtually impossible to access whether or not this might be case in any and all cases wherein the components may vary so substantially, but even so part of the rationale for choosing to label the antibody that specifically binds to the tumor antigen in the site-specific manner described by Kim et al. is that there is a chance that linkage of FITC molecules to random lysine residues may adversely impact binding or another function of the antibody to diminish its effectiveness or the efficacy of the treatment method as a whole.  Bearing this fact in mind it would seem that the “unexpected” properties of the claimed invention might not have been so unexpected by the artisan 
“[T]he burden of showing unexpected results rests on he who asserts them.  Thus it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.”  In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).   Moreover, “[i]t is well settled that unexpected results must be established by factual evidence.  Mere argument or conclusory statements in the specification does not suffice.”  In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). 
Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
Furthermore, as in accordance with M.P.E.P. § 712.02(b), the burden is on Appellant to establish that the results are unexpected to an unobvious extent and of a significant, practical advantage, a burden which seems not to have been met here, especially upon consideration of the breadth of the claims.
Accordingly, although Applicant’s arguments have been given careful consideration, it is submitted that the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103 since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success. 

17.	Claims 61, 66, 72, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Tamada et al. (Clin. Cancer Res. 2012 Dec 1; 18 (23): 6436-45) in view of Kim et al. (Bioconjug. Chem. 2012 Sep 19; 23 (9): 1891-901), as applied to claim 61, 62, 64, 68-71, 73, and 77 above, and further in view of Cheadle et al. (J. Immunol. 2010 Feb 15; 184 .
	The claims are herein drawn to a method for treating a tumor expressing CD19 and CD20 in a subject, said method comprising administering to the subject a first genetically engineered cytotoxic T cell expressing a chimeric antigen receptor (CAR) that comprises an extracellular domain comprising a single chain Fv (scFv) antigen binding domain derived from an anti-FITC antibody, which specifically binds to FITC, and a first FITC-labeled antibody that specifically binds to CD19 and a second FITC-labeled antibody that specifically binds to CD19, so as to redirect the cytotoxic T cell to the site of tumor cell expressing the tumor antigens (i.e., CD19 and CD20) in the subject, wherein the antibodies that specifically bind to the tumor antigens are labeled at specific site at which naturally occurring amino acid residues have been replaced by unnatural amino acid residues with FITC molecules via linkers comprising cyclooctyne groups.
	Tamada et al. and Kim et al. teaches that which is set forth in the above rejection of claims 61, 62, 68-71, 73, and 77, but do not expressly teach the first tumor antigen is CD19 and the second tumor antigen is CD208.  
	  Cheadle et al. teaches targeting CD19-expressing tumor cells using engineered cytotoxic T cells expressing a chimeric antigen receptor (CAR) that specifically binds to CD19; see entire document (e.g., the abstract).
 	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced a method for treating a tumor expressing CD19 and CD20 in a subject, said method comprising administering to the subject a first genetically engineered cytotoxic T cell expressing a chimeric antigen receptor (CAR) that comprises an extracellular domain comprising a single chain Fv (scFv) antigen binding domain derived from an anti-FITC antibody, which specifically binds to FITC, and a first FITC-labeled antibody that specifically binds to CD19 and a second FITC-labeled antibody that specifically binds to CD19, so as to redirect the cytotoxic T cell to the site of tumor cell expressing the tumor antigens (i.e., CD19 and CD20) in the subject, wherein the antibodies that specifically bind to the tumor antigens are labeled at specific site at which naturally occurring amino acid residues have been replaced by unnatural amino acid residues with FITC molecules via linkers comprising 
It does not appear that Applicant has addressed this ground of rejection in the amendment filed December 22, 2020.
Applicant’s previous arguments traversing this ground of rejection have been carefully considered but were not found persuasive for the following reasons:
Applicant is reminded that the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. 
In this case, as explained above, although Tamada et al. and Kim et al. do not expressly teach the first tumor antigen is CD19 and the second tumor antigen is CD209, Cheadle et al. teaches targeting CD19-expressing tumor cells using engineered cytotoxic 
Applicant is reminded that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of 
Notably Applicant has argued that it was unexpectedly found that the site-specific conjugation of a CAR-ID (FITC) to an unnatural amino acid (pAcF) incorporated into the amino acid sequence of a particular anti-CD19 antibody at position 136 of the heavy chain of the antibody and/or position 202 of the light chain of the antibody yielded a CAR-EC switch that was found to mediate the killing of CD19-expressing target multiple myeloma cells by CAR-ECs expressing second generation CARs comprising extracellular domains comprising anti-FITC scFvs more effectively than a CAR-EC switch conjugated non-site-specifically conjugated to FITC  (i.e., a CAR-EC conjugated in a random manner to FITC).  In response, first, it is only according to 76 that the TID comprises an anti-CD19 antibody having at least one unnatural amino acid at a particular position (and claim 76 is not rejected herein).  Second, inasmuch as the claimed invention appears indistinguishable from the method suggested by the prior art it is reasonably expected that the latter will be just as effective as the former.  In addition, even if it might be argued that the prior does not suggest the advantage seen by Applicant in conjugating the anti-CD19 antibody to FITC at select sites for use as the CAR-EC switch mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).  “Newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent”.  Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508, 1514 (CAFC 2001).  Lastly, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).
Then, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 
Accordingly it is submitted that the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103 since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  

New Grounds of Rejection
Claim Rejections - 35 USC § 112
18.	Claims 61, 62, 66, 68-73, and 75-77 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 61, 62, 66, 68-73, and 75-77 are indefinite for the following reasons:
	Claim 61 is a method intended for treating a cancer comprising administering to a subject an chimeric antigen receptor-effector cell switch and administering a chimeric antigen receptor-effector cell (CAR-EC).  
First, is the CAR-EC administered to the subject?  If not to whom is the CAR-EC administered?  Because claim 61 does not explicitly recite the CAR-EC is administered to the subject, there is a possibility that the claim may be misconstrued.  Since presumably the CAR-EC is administered to the subject, it is suggested that this issue is best remedied by amending claim 61 to recite the CAR-EC is administered to the subject.
Second, is the subject a subject having the cancer to be treated?  Might the subject be at risk of developing a cancer?  This is an important issue because the prevention of cancer is largely intractable and at best it is submitted that this application only adequately describes a method for treating a cancer in a subject having the cancer.
Third, according to claim 61, the target interacting domain (TID) comprises an antibody or an antigen binding fragment thereof that specifically binds to a surface molecule on a cancer cell in the subject, but is the cancer cell in the subject, which expresses the surface molecule to which the antibody or an antigen binding fragment thereof of which the TID is comprised specifically binds, the cancer that is to be treated?  
Fourth, according to claim 61, the chimeric antigen receptor-interacting domain (CAR-ID) comprises FITC, but is the CAR-ID FITC or is it something else that comprises a FITC moiety?  This is only asked so that that the record will provide a clear indication of what subject matter it is that is regarded as the invention since as noted above Applicant has a duty to amend the claims during prosecution to clearly and precisely put the public on notice of the scope of any patent granted.  Whether the CAR-ID is FITC or something else comprising FITC it is understood that it must be capable of binding to the scFv of the extracellular domain of the CAR expressed by the CAR-EC.   
Fifth, claim 68 recites the limitation, “the target cell”.  The preceding claim does not refer to a target cell and it is unclear to which target cell claim 68 is directed.  Is the target cell the cancer cell?

Conclusion
19.	No claim is allowed.

20.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Vira et al. (Anal. Biochem. 2010 Jul 15; 402 (2): 146-50) teaches random FITC-labeling of antibodies can have adverse effects upon the ability of the antibody to bind to the antigen recognized by the unlabeled antibody.
	Plass et al. (Angew Chem. Int. Ed. Engl. 2011 Apr 18; 50 (17): 3878-81) describes the use of copper-free click reactions with cyclooctyne to label proteins at positions at which naturally occurring amino acids have been replaced by unnatural amino acids.
Jang et al. (Bioconjug. Chem. 2012 Nov 21; 23 (11): 2256-61) teaches the 
Urbanska et al. (Cancer Res. 2012 Apr 1; 72 (7): 1844-52) teaches engineered CAR-expressing T cells that bind exclusively to cancer cells pretargeted with specific biotinylated molecules.
Urbanska et al. (Oncoimmunology. 2012 Aug 1; 1 (5): 777-779) teaches engineered CAR-expressing T cells that can be used universally to treat different types of cancer expressing antigens that can be pretargeted using antibodies that bind to the antigens. 
Arndt et al. (Prostate. 2014 Sep; 74 (13): 1347-580; electronically published July 22, 2014) teaches a modular system for redirecting engineered T cells expressing CARs to the sites of tumors.
Freedman et al. (Blood. 1987 Aug; 70 (2): 418-27) teaches the majority of B-cell chronic lymphocytic leukemia cells expressed both CD19 and CD20.
Each of U.S. Patent No. 10,391,155 and U.S. Patent Application Publication Nos. 2015/0238631-A1, 2017/0246270-A1, 2018/0100026-A1, 2018/0118808-A1, 2019/0169289-A1, 2019/0359697-A1 teaches a method of treatment comprising administering to a subject an CAR-expressing effector cell and an adaptor comprising an antigenic epitope recognized by the CAR and an antibody or antigen binding fragment thereof that binds to an antigen on the surface of a targeted cell.
Newly cited, Ma et al. (Proc. Natl. Acad. Sci. USA. 2016 Jan 26; 113 (4): E450-8; electronically published January 12, 2016) teaches the design and synthesis of structurally defined semisynthetic adaptors referred to as "switch" molecules, in which anti-CD19 and anti-CD22 antibody fragments are site-specifically modified with FITC using genetically encoded noncanonical amino acids; Ma et al. teaches these switch molecules are used to target cancer cells and recruit effector cells to the sites of the cancer cells.

21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                         

slr
February 17, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 2172 (II).
        2 Although the CAR-EC is not necessarily a cytotoxic T cell, because according to claims 68 and 69 recite binding of the CAR-EC switch to CAR-EC and the target cell “induces a CAR-EC mediated immune response that is cytotoxic to the target cell”, to simplify the issues, it is herein presumed to be a cytotoxic T cell.  This is reasonable since according to the disclosure in paragraph [0287] the effector cell is a T cell or more particularly a cytotoxic T cell (but notably it might not be since it might be, e.g., any lymphocyte, such a B cell, or a neutrophil, a basophil, an eosinophil, a thrombocyte, a monocyte, or a macrophage).
        3 Since the CAR might comprise any “transmembrane domain”, which need not have any particular structure, a CD8 transmembrane domain is not reasonably regarded as representative of the plurality of “transmembrane domains”, as a whole, to which the claims are directed.
        
        4 Since it need not have any particular structure, it would seem that there is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of the “transmembrane domains” of which the claimed CARs might be comprised and their common ability to span the plasma membrane of a cell expressing the CAR. Although the specification names an exemplary transmembrane domain that might be used in constructing the CAR, i.e., a CD8 transmembrane domain, it is not apparent if, or how, it should be regarded as representative of the genus, as a whole, of the “transmembrane domains” to which the claims are directed.
        5 The variant is produced by replacing one or more of the naturally occurring amino acids at certain positions, which are recited by the claim, with unnatural amino acids.
        6 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        7 Notably, since absent a showing of any unobvious difference the method suggested by the prior art is materially and manipulatively indistinguishable from the claimed invention, it is reasonable to expect it have the same “efficacy” as the claimed invention.  Even so, Applicant is reminded that the Office lacks the facilities and resources for examining and comparing Applicant's method with method suggested by the prior art in order to establish that the latter cannot be used as efficaciously as the former.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed invention is different than that taught or suggested by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
        
        8 Tamada et al. teaches CD20 is a tumor antigen to be targeted but does not suggest also targeting CD19.
        9 Tamada et al. teaches CD20 is a tumor antigen to be targeted but does not suggest also targeting CD19.